Weston J.
After the discharge .of the execution against John \iclcey, the defendants were excused by the plaintiffs, who had a *128right so to do, from fulfilling the condition of the gaol bond ; and the discharge was made with the express understanding, that it should have this effect. The new agreement was a sufficient consideration for the discharge. If that had been fraudulently obtained, it would not have protected the defendants; but this the jury have negatived. Whether the plaintiffs can realize the satisfaction they expected ; or whether the agreement has been, or could be, fulfilled on the part of the defendants, are not questions, which properly arise in this action; except as evidence of fraud, upon which the jury have passed. . Exceptions overruled.